[Cite as State v. Jenkins, 2022-Ohio-979.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. W. Scott Gwin, P.J.
         Plaintiff-Appellee                     Hon. William B. Hoffman, J.
                                                Hon. Patricia A. Delaney, J.
 -vs-
                                                Case No. 2021 CA 00090
 THEODORE D. JENKINS

          Defendant-Appellant                   OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Licking County Court of
                                                Common Pleas, Case No. 20-CR-00353


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        March 24, 2022


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 WILLIAM C. HAYES                               JEREMY J. MASTERS
 Licking County Prosecutor                      Assistant State Public Defender
                                                250 East Broad Street – Suite #1400
 CLIFFORD J. MURPHY                             Columbus, Ohio 43215
 Assistant Prosecuting Attorney
 20 South Second Street – 4th Floor
 Newark, Ohio 43055
Licking County, Case No. 2021 CA 00090                                                   2


Hoffman, J.
       {¶1}   Defendant-appellant Theodore D. Jenkins appeals the November 9, 2021

Judgment Entry entered by the Licking County Court of Common Pleas, which approved

Twin Valley Behavior Healthcare Center’s application to forcibly administer medication to

him. Plaintiff-appellee is the state of Ohio.

                           STATEMENT OF THE CASE AND FACTS

       {¶2}   On July 23, 2020, the Licking County Grand Jury indicted Appellant on one

count of criminal use of a chemical or explosive device, in violation of R.C. 2909.27(A), a

felony of the second degree; and one count of inducing panic, in violation of R.C.

2917.31(A)(1), a misdemeanor of the first degree. Appellant appeared for arraignment

on July 28, 2020, and entered a plea of not guilty to the Indictment.

       {¶3}   On September 8, 2020, Attorney Kort Gatterdam filed a motion requesting

an evaluation of Appellant’s competency to stand trial pursuant to R.C. 2945.37. The trial

court ordered Netcare Forensic Psychiatry Center (“Netcare Forensic”) to conduct the

evaluation and submit a written report. Sept. 10, 2020 Order for Evaluation to Determine

Defendant’s Competency to Stand Trial. Dr. Douglas Pawlarczyk, a psychologist with

Netcare Forensic, conducted the evaluation on January 27, 2021. His report to the trial

court was dated February 22, 2021.

       {¶4}   Attorney Gatterdam filed a motion to withdraw as counsel, which the trial

court granted on December 2, 2020. The trial court appointed Attorney Todd Barstow to

represent Appellant. On March 2, 2021, Attorney Barstow filed a motion requesting a

second evaluation to determine Appellant’s competency to stand trial. Via Order filed

March 15, 2021, the trial court ordered Dr. Daniel L. Davis, a forensic psychologist, to

conduct the second evaluation. His report to the trial court was dated April 20, 2021,
Licking County, Case No. 2021 CA 00090                                                   3


      {¶5}   The trial court scheduled a hearing on the competency evaluation for July

12, 2021. Appellant appeared for the hearing and requested the trial court appoint new

counsel. The trial court allowed Attorney Barstow to withdraw. Via Judgment Entry filed

July 12, 2021, the trial court appointed Attorney Kirk McVay to represent Appellant.

      {¶6}   The trial court conducted a competency hearing on September 13, 2021.

The state presented the testimony and reports of Drs. Pawlarczyk and Davis.            Via

Judgment Entry filed September 14, 2021, the trial court found Appellant was presently

incompetent to stand trial, and a substantial probability existed Appellant could be

restored to competency within the statutory timeframe if provided with treatment. The

trial court ordered Appellant undergo treatment at the Timothy B. Moritz Forensic Unit at

Twin Valley Behavioral Healthcare (“TVBH”). In reaching its decision, the trial court found

Dr. Pawlarczyk and Dr. Davis both concluded Appellant was incapable of understanding

the nature and objectives of the proceedings against him and incapable of assisting

counsel in his own defense. The trial court noted both Dr. Pawlarczyk and Dr. Davis

opined Appellant could be restored to competency within the time frame permitted by law,

and agreed the least restrictive setting for placement consistent with Appellant’s needs

and the safety of the community was the maximum security inpatient setting at TVBH.

      {¶7}   Via letter dated October 27, 2021, David Forman, Forensic Services

Director at TVBH, notified the trial court Appellant refused to comply with treatment and

medications which had been prescribed to aid in his clinical stability. Forman advised the

trail court TVBH would be filing a Motion for Court Approval of Medical Treatment and

Administration of Medication pursuant to R.C. 2945.38(B)(1)(c). On the same day, Dr.
Licking County, Case No. 2021 CA 00090                                                   4


Andrew Savage, Chief Clinical Officer, and Dr. David Soehner, Treating Psychiatrist, filed

an Application to Authorize Involuntary Psychotropic Medication.

       {¶8}   The trial court conducted a hearing on TVBH’s application on November 8,

2021. Dr. Soehner testified his duties and responsibilities include diagnosing and treating

patients with mental illness in order to restore them to competency to stand trial as well

as individuals found not guilty by reason of insanity. Dr. Soehner explained Appellant

arrived at TVBH for the second time on October 26, 2021, with symptoms consistent with

bipolar disorder and manic with psychotic features.       Appellant had previously been

admitted to TVBH in 2017.       Dr. Soehner noted Appellant was taking some of his

medication, but was unwilling to take other medication which was “being offered to further

control his symptoms.” Transcript of Nov. 8, 2021 Hearing at 7. Dr. Soehner stated, in

his professional opinion, Appellant is unable to give fully informed and knowingly

intelligent consent regarding his medications. The doctor found Appellant’s reasons for

not wanting to take the prescribed medications to be “irrational.” Id. at 8. Dr. Soehner

described the common side effects of the prescribed medications, but opined the benefits

of the medications outweigh the side effects.      He added there were no alternative

treatments available which would help control Appellant’s symptoms.

       {¶9}   On cross-examination, Dr. Soehner was questioned about a 2017 order

issued by Judge Marcelain of the Licking County Court of Common Pleas for the forced

administration of medication. Dr. Soehner acknowledged Appellant did ultimately consent

to taking the medication, but added Appellant was only compliant after the order was

issued. The doctor opined there were no non-medical interventions to resolve Appellant’s

manic and psychotic symptoms.
Licking County, Case No. 2021 CA 00090                                                     5


       {¶10} Via Judgment Entry filed November 9, 2021, the trial court approved

TVBH’s application for forced medication, and ordered TVBH to forcibly administer

medication to Appellant in the event he refused to take the prescribed medication.

       {¶11} It is from this judgment entry Appellant appeals, raising as his sole

assignment of error:



              THE TRIAL COURT ERRED IN GRANTING THE APPLICATION TO

       INVOLUNTARILY ADMINISTER PSYCHOTROPIC MEDICATION TO MR.

       JENKINS (NOVEMBER 9, 2021 DECISION AND ENTRY).



                                             I.

       {¶12} In his sole assignment of error, Appellant contends the trial court erred and

abused its discretion in granting TVBH’s application to involuntarily administer

psychotropic medications without considering less intrusive means of doing so.

Specifically, while Appellant acknowledges Dr. Soehner testified there were no less

intrusive forms of treatment, he maintains the trial court failed to consider “less intrusive

means of administering that treatment, such as [a] contempt-backed court order.” Brief

of Appellant at 6 (Emphasis in original).

       {¶13} In Steele v. Hamilton County Community Mental Health Board (2000), 90

Ohio St.3d 176, the Ohio Supreme Court held “a court may issue an order permitting

hospital employees to administer antipsychotic drugs against the wishes of an

involuntarily committed mentally ill person if it finds, by clear and convincing evidence,

that (1) the patient does not have the capacity to give or withhold informed consent
Licking County, Case No. 2021 CA 00090                                                     6


regarding his/her treatment, (2) it is in the patient's best interest to take the medication,

i.e., the benefits of the medication outweigh the side effects, and (3) no less intrusive

treatment will be as effective in treating the mental illness.” Id. at 187-188.

       {¶14} At the hearing on TVBH’s application to authorize involuntary psychotropic

medication, the trial court heard testimony from Dr. Soehner, Appellant's treating

physician at TVBH. Dr. Soehner opined to a reasonable degree of medical certainty

Appellant lacks capacity to make an informed medical treatment decision. Dr. Soehner

explained Appellant believes “medications are going to make him so sedated that he’ll

become, quote, stupid and will droop and that he’ll become violent or unable to work with

his defense attorney, and he also feels the medications will then interfere with his

readiness for when Jesus returns.” Tr. at 8. Dr. Soehner stated the medications he was

recommending were necessary to assist Appellant in being restored to competency as

well as his general health and well-being. Dr. Soehner added there were currently no

alternative treatments which would help control Appellant’s manic and psychotic

symptoms.

       {¶15} Dr. Soehner’s testimony addresses the three points in Steele, supra. We

find the uncontroverted medical evidence provided by the testimony of Dr. Soehner

supports the trial court's findings and conclusions Appellant lacked the capacity to make

informed decisions about his treatment and the benefits of the proposed treatment

regimen outweigh the potential side effects, and less intrusive treatments are not

available. As such, we cannot say the trial court erred in authorizing the involuntary

administration of psychotropic medication to Appellant.
Licking County, Case No. 2021 CA 00090                                                   7


      {¶16} In his Brief to this Court, Appellant argues the trial court should have

ordered a less intrusive means of administering the treatment. Pursuant to Steele, supra,

a trial court is only required to find “no less intrusive treatment will be as effective in

treating the mental illness.”    The trial court herein made such a determination.

Accordingly, we find Appellant’s argument in this regard to be unpersuasive.

      {¶17} Appellant’s sole assignment of error is overruled.

      {¶18} The judgment of the Licking County Court of Common Pleas is affirmed.



By: Hoffman, J.
Gwin, P.J. and
Delaney, J. concur